     Case 2:21-cv-00637-TLN-EFB Document 15 Filed 08/20/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RAYMOND ALFORD BRADFORD,                          No. 2:21-cv-0637-TLN-EFB P
11                       Plaintiff,
12            v.                                        ORDER
13    P. SAFY,
14                       Defendant.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. On May 19, 2021, the court recommended that this action be dismissed because

18   plaintiff had failed to either pay the filing fee or seek leave to proceed in forma pauperis. ECF

19   No. 9. On May 26, 2021, after plaintiff notified the court that he had attempted to file a request

20   for leave to proceed in forma pauperis, the court held in abeyance its findings and

21   recommendations for thirty days to allow plaintiff more time to file his request with the court.

22   ECF No. 11. Plaintiff has since timely filed a request for leave to proceed in forma pauperis.

23   ECF No. 14. Accordingly, the May 19, 2021 findings and recommendations that recommended

24   the dismissal of this action are vacated.

25                                Application to Proceed In Forma Pauperis

26          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

27   However, court records reflect that on at least three prior occasions, plaintiff has brought actions

28   while incarcerated that were dismissed as frivolous, malicious, or for failure to state a claim upon
                                                        1
     Case 2:21-cv-00637-TLN-EFB Document 15 Filed 08/20/21 Page 2 of 5


 1   which relief may be granted, meaning that he is a three-strikes litigant for purposes of 28 U.S.C.
 2   § 1915(g). See (1) Bradford v. White, No. 2:98-cv-0180-FCD-JFM (E.D. Cal) (dismissed June 3,
 3   1999 as barred by the statute of limitations)1; (2) Bradford v. Terhune, No. 1:04-cv-5496-AWI-
 4   DLB (E.D. Cal.) (dismissed October 21, 2004 for failure to prosecute after plaintiff failed to file
 5   an amended complaint after dismissal for failure to state a claim)2; (3) Bradford v. Grannis, No.
 6   2:05-cv-0862-FCD-DAD (E.D. Cal.) (dismissed September 30, 2005 as factually and legally
 7   frivolous and for failure to state a claim); and (4) Bradford v. Terhune, No. 1:04-cv-5261-LJO-
 8   SMS (E.D. Cal.) (dismissed May 9, 2008 for failure to state a claim).
 9          An exception to the three-strikes rule exists “if the complaint makes a plausible allegation
10   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”
11   Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007). Here, plaintiff’s complaint satisfies
12   the imminent danger exception. See ECF No. 1 (alleging he has been denied medical care for
13   severe injuries and illnesses because of his refusal to be tested for COVID-19). Accordingly,
14   plaintiff’s application for leave to proceed in forma pauperis is granted. By separate order, the
15   court directs the agency having custody of plaintiff to collect and forward the appropriate
16   monthly payments for the filing fee as set forth in 28 U.S.C. § 1915(b)(1) and (2).
17                                            Screening Standards
18          Federal courts must engage in a preliminary screening of cases in which prisoners seek
19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
20   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion
21   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
22          1
               Allegations that are barred by the statute of limitations are subject to dismissal for failure
23   to state a claim. See Jones v. Bock, 549 U.S. 199 (2007). Accordingly, this dismissal qualifies as
     a strike under 28 U.S.C. § 1915(g).
24
            2
               The dismissal of this case, although styled as one for failure to prosecute, also qualifies
25   as a strike. See O'Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008); see also, e.g., Lamon v.
26   Junious, No. 1:09-cv-00484-AWI-SAB, 2014 U.S. Dist. LEXIS 9778, at *9-10 (E.D. Cal. Jan.
     27, 2014) (dismissal of appeal for failure to prosecute counted as “strike” where underlying
27   ground for dismissal was that appeal was frivolous); Thomas v. Beutler, No. 2:10-cv-01300 MCE
     CKD P, 2012 U.S. Dist. LEXIS 159943, at *5-6 (E.D. Cal. Nov. 6, 2012) (same, and citing
28   similar cases).
                                                         2
     Case 2:21-cv-00637-TLN-EFB Document 15 Filed 08/20/21 Page 3 of 5


 1   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 2   relief.” Id. § 1915A(b).
 3          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 4   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 5   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 6   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 7   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 8   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 9   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
10   U.S. 662, 679 (2009).
11          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
12   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
13   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
14   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
15   678.
16          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
17   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
18   content that allows the court to draw the reasonable inference that the defendant is liable for the
19   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
20   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
21   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
22   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
23                                              Screening Order
24          Plaintiff must amend his complaint to combine all of his allegations into a single
25   document. He has filed a complaint (ECF No. 1) followed by a “supplemental complaint” that
26   does not incorporate the original complaint. See ECF Nos. 1 & 13. Filing separate documents
27   that are intended to be read together as a single complaint, however, is not the proper procedure
28   for amending or supplementing a complaint. To add, omit, or correct information in the operative
                                                         3
     Case 2:21-cv-00637-TLN-EFB Document 15 Filed 08/20/21 Page 4 of 5


 1   complaint, plaintiff must file another complaint that is complete within itself. This is because an
 2   amended complaint supersedes any earlier filed complaint, and once an amended complaint is
 3   filed, the earlier filed complaint no longer serves any function in the case. See Forsyth v.
 4   Humana, 114 F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original,
 5   the latter being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th
 6   Cir. 1967)). Plaintiff’s complaint (and the intended supplement thereto) is dismissed with leave
 7   to amend in accordance with the requirements set forth in this order.
 8                                              Leave to Amend
 9          Plaintiff is cautioned that any amended complaint must identify as a defendant only
10   persons who personally participated in a substantial way in depriving him of his constitutional
11   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
12   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
13   perform an act he is legally required to do that causes the alleged deprivation).
14          The amended complaint must also contain a caption including the names of all defendants.
15   Fed. R. Civ. P. 10(a).
16          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
17   George, 507 F.3d at 607. Nor, as he was warned above, may he bring multiple, unrelated claims
18   against more than one defendant. Id.
19          Any amended complaint should be as concise as possible in fulfilling the above
20   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
21   background which has no bearing on his legal claims. He should also take pains to ensure that his
22   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
23   and organization. Plaintiff should carefully consider whether each of the defendants he names
24   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
25   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
26                                                Conclusion
27          Accordingly, it is ORDERED that:
28          1.       The May 19, 2021 findings and recommendations (ECF No. 9) are VACATED;
                                                         4
     Case 2:21-cv-00637-TLN-EFB Document 15 Filed 08/20/21 Page 5 of 5


 1             2.   Plaintiff’s application to proceed in forma pauperis (ECF No. 14) is GRANTED;
 2             3.   Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
 3   in accordance with the notice to the California Department of Corrections and Rehabilitation filed
 4   concurrently herewith;
 5             4.   Plaintiff’s complaint and “supplement” thereto (ECF Nos. 1 & 13) are
 6   DISMISSED with leave to amend within 30 days from the date of service of this order; and
 7             5.   Failure to comply with any part of this this order may result in dismissal of this
 8   action.
 9   DATED: August 20, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
